Citation Nr: 1628500	
Decision Date: 07/18/16    Archive Date: 07/28/16

DOCKET NO.  13-07 593	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


ISSUE

Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Appellant and his spouse


ATTORNEY FOR THE BOARD

J. Juliano, Counsel

INTRODUCTION

The Veteran served on active duty in the U.S. Army from August 1967 to March 1969, with service in Vietnam.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In March 2016, the Veteran testified before the undersigned Veterans Law Judge (VLJ) at a Travel Board hearing at the RO in Chicago, Illinois.  A transcript of the proceeding has been associated with the claims file.

This appeal was processed using the VBMS paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

In a September 2015, Statement of Accredited Representative in Appealed Case (in lieu of VA Form 646), the Veteran's representative attempted to raise the issues of entitlement to an evaluation in excess of 60 percent for prostate cancer, and to an evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).  Effective on March 24, 2015, VA amended its rules as to what constitutes a claim for benefits; such now requires that claims be made on specific claim form prescribed by the Secretary, and available online or at the local Regional Office.  The Veteran is advised that if he wishes to open a claim, he do so using the prescribed form either in person or online (https://www.ebenefits.va.gov/ebenefits/).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.

REMAND

The Veteran claims entitlement to a TDIU.  He has reported that he was forced to quit or was let go from his employment in June 2009 working as a parking garage attendant for nine years due to taking too frequent bathroom breaks (once per hour due to urinary frequency relating to his prostate cancer residuals) necessitating leaving the garage unattended.  He also reported that it was due to being "written up" every week because of his anger issues with coworkers due to his PTSD.  See VA examination reports, November 2011, December 2011, and December 2013.  

The Board notes by way of background that the Veteran is presently service-connected for residuals of prostate cancer (40 percent effective October 1, 2008, and 60 percent effective April 8, 2013), PTSD (50 percent), and erectile dysfunction (noncompensable), with a combined rating of 70 percent effective October 1, 2008, and 80 percent effective April 8, 2013.  Therefore, the schedular percentage criteria for a TDIU are met.  See 38 C.F.R. § 4.16 (2015).

The Veteran was afforded VA examinations in November 2011, December 2011, and December 2013 relating to his service-connected prostate cancer with associated erectile dysfunction and urinary frequency and incontinence.  He has not, however, been afforded a VA examination relating to his service-connected PTSD as it may relate to his claim for a TDIU.  Therefore, the Board finds this matter should be remanded to afford the Veteran a VA examination relating to the effect of his PTSD on his occupational functioning.

In addition, the Board notes the claims file includes the Veteran's VA treatment records dated through January 2007, then from July 2009 to September 2011, and then only one treatment record dated in December 2013.  Therefore, on remand, a complete set of all of the Veteran's VA treatment records dated since January 2007 should be associated with the VBMS claims file.

Accordingly, the case is REMANDED for the following action:

1.  Associate with the claims file a complete set of all of the Veteran's VA treatment records dated since January 2007.

2.  After the above development has been completed, schedule the Veteran for a VA examination regarding the current severity of his service-connected PTSD, and regarding entitlement to a TDIU.  All necessary testing must be accomplished.  The entire claims folder, to include all electronic records, must be reviewed by the examiner.  The examiner is asked to interview the Veteran as to his education, training, and work history.  The VA examiner shoulder address the effect of Veteran's PTSD, as well as the effect of his prostate cancer residuals (e.g., urinary frequency and urinary incontinence) on his ability to perform physical and mental tasks in a work-like setting, taking into consideration his level of education and the type of employment he would be able to obtain.

3.  Then, readjudicate the Veteran's claim.  If the claim remains denied, the Veteran should be provided a Supplemental Statement of the Case (SSOC).  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review.




The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

